Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 1–5, 11-15 (Group I), are drawn to a method (independent claim 1) and a system (independent claim 11), embodied at Figs. 3A-3B where a processing server performs steps for linking payment accounts without the recitation to a first or second computing device; this is classified at G06Q 40/02.
Claims 6–10, 16-20 (Group II), are drawn to a method (independent claim 6) and a system (independent claim 16), embodied at Figs. 4A-4B where first and second computing devices perform steps for linking payment accounts without the recitation to a processing server by anonymizing data using the first and second computing devices; this is classified at G06Q 20/383.

	Inventions of Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has utility separate from Group II, such as a method and system for implementing the linking of payment accounts with a processing server.  Group II has separate utility from Group I, since it involves a method and system for linking payment accounts with two separate computing devices, where account Group I can be implemented by the processing server without the recited first and second computing devices of Group II, and its utility is in no way limited by the utility of Group II.  Similarly, the method and system implemented by the first and second computing devices of Group II, is in no way limited by the processing server of Group I.  The scope of each of these claims contain subcombinations usable together, the combination of which does not require the particulars of the subcombination of any other group of claims.  See MPEP § 806.05(d).
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions fall into two different classifications.
The inventions will require more than two different fields of search (e.g., Group I and Group II will each require different search queries, and searches directed toward the Group I are unlikely to find the functional steps recited in the method and system of Group II; similarly, searches directed toward the system and method for encrypting data with the first and second computing systems of Group II are unlikely to find the functional steps recited for the method and system of Group I.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685